Case 1:17-cv-06404-BMC-SMG Document 312 Filed 11/27/19 Page 1 of 2 PageID #: 14422



   John G. Balestriere
   Matthew W. Schmidt
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   Telephone:      (212) 374-5401
   Facsimile:      (212) 208-2613
   john.balestriere@balestrierefariello.com
   matthew.schmidt@balestrierefariello.com
   Attorneys for Plaintiffs

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


   AMY MOORE, MIA LYTELL, NATASHA
   TAGAI, EMMA HOPPER, BRITTANY                                Case No.: 1:17-cv-06404
   HASSEN, and BRITTANY REYES,                                 (BMC) (SMG)

                                  Plaintiffs,
                                                               NOTICE AND PROPOSED
                  – against –                                  ORDER OF WITHDRAWAL
                                                               OF APPEARANCE

   HOWARD RUBIN and JENNIFER
   POWERS,

                                  Defendants.


          PLEASE TAKE NOTICE that David A. Forrest is no longer associated with the firm of

   Balestriere Fariello and pursuant to Rule 1.4 of the Local Rules for the United States District Court

   for the Southern and Eastern Districts of New York, David A. Forrest is hereby withdrawn as

   counsel for Plaintiffs Amy Moore, Mia Lytell, Natasha Tagai, Emma Hopper, Brittany Hassen,

   and Brittany Reyes in the above-captioned action. Balestriere Fariello, through the undersigned

   counsel of record, continue to serve as counsel for Plaintiffs Amy Moore, Mia Lytell, Natasha

   Tagai, Emma Hopper, Brittany Hassen, and Brittany Reyes.
Case 1:17-cv-06404-BMC-SMG Document 312 Filed 11/27/19 Page 2 of 2 PageID #: 14423



   Dated: New York, New York
          November 27, 2019
                                        By: ______________________________
                                            John G. Balestriere
                                            Matthew W. Schmidt
                                            BALESTRIERE FARIELLO
                                            225 Broadway, 29th Floor
                                            New York, New York 10007
                                            Telephone:      (212) 374-5401
                                            Facsimile:      (212) 208-2613
                                            john.balestriere@balestrierefariello.com
                                            matthew.schmidt@balestrierefariello.com
                                            Attorneys for Plaintiffs




   IT IS SO ORDERED.

   Date:______________, 2019                ______________________________
                                             Hon. Brian M. Cogan
                                             United States District Judge




                                        2
